Citation Nr: 0108594	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  97-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for residuals of 
gallbladder surgery.

4.  Entitlement to service connection for prostatitis and a 
urinary tract infection.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from September 1964 
to October 1995.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1996, by the Roanoke, Virginia Regional Office (RO), 
which, in pertinent part, denied the veteran's claims of 
entitlement to service connection for low back pain, 
sinusitis, residuals of gallbladder surgery, and prostatitis 
and urinary tract infection.  The notice of disagreement with 
this determination was received in January 1997.  The 
statement of the case was issued in February 1997.  The 
substantive appeal was received in October 1997.  Following 
receipt of additional VA treatment reports in October 1997, a 
supplemental statement of the case was issued in January 
1998.  The appeal was received at the Board in June 1998.  

With further regard to the issues on appeal, the Board notes 
that we have recharacterized the issue as to the veteran's 
back, based in part upon contentions raised by his 
representative, from low back pain to a low back disorder.  
That issue, and the issue of service connection for 
sinusitis, are addressed in the remand section of the 
decision.  


FINDINGS OF FACT

1.  The veteran has not submitted any competent evidence 
demonstrating that he currently has residuals of gallbladder 
surgery.  

2.  No competent medical evidence has been submitted to show 
that the veteran currently has prostatitis or a urinary tract 
infection.  




CONCLUSIONS OF LAW

1.  Claimed residuals of gallbladder surgery were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000); Pub. L. No. 106-475, §§ 3, 4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107).  

2.  Claimed prostatitis and urinary tract infection was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000); Pub. L. No. 106-475, §§ 3, 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record reflects that the veteran entered active duty in 
September 1964; an enlistment examination, conducted in 
September 1964, was negative for any complaints or defects 
involving the gallbladder or genitourinary system.  Service 
medical records dated in June 1968 indicate that the veteran 
was previously treated for staph infection, but subsequent 
urine was negative.  However, he still complained of 
occasional "burning" sensations toward the end of 
urination; culture was negative for staph in the urine.  The 
diagnosis was prostatitis.  During a clinic visit in 
September 1968, it was noted that the veteran had completed 
contusion therapy for prostatitis, but was still complaining 
of a burning sensation later in the day, with no symptoms in 
the morning.  The impression was prostatitis, and further 
contusion therapy was recommended.  

When seen in September 1972, the veteran reported residual 
pain in the lower back following an automobile accident two 
weeks before.  No urinary symptoms was reported.  The 
assessment was low back strain.  During a clinical visit in 
January 1978, the veteran reported problems with recurrent 
renal colic.  In January 1979, the veteran reported that he 
had passed a stone through the urethra two months previously.  
He had received no further treatment for complaints of left 
lower flank pain, and the pain was non-radiating.  He was 
found to be status post renal calculus in February 1979.  

During a clinic visit in July 1983, it was noted that the 
veteran had a history of renal stones in 1979, with 
intermittent small stones since then; he was seen currently 
with gross hematuria, left flank pain, and passing larger 
than usual stones.  The veteran was subsequently seen at a 
urology clinic, at which time it was noted that an 
intravenous pyelogram revealed filling defects in the bladder 
and posterior urethra.  A cystoscopy revealed gold-colored 
calculus in the urethra.  The impression was that he needed a 
lithotripsy, which he underwent in July 1983.  The veteran 
was admitted to a hospital several days later, for evaluation 
of a gradual onset of hematuria following the lithotripsy.  
Examination of the genitourinary system was unremarkable, and 
the abdomen was soft and nontender.  The veteran underwent 
electrocautery and was placed on bedrest.  In December 1986, 
he was diagnosed with prostatitis.  

The veteran's application for service connection for several 
disabilities (on a VA Form 21-4138) was received in March 
1996.  In conjunction with his claim, the veteran was 
afforded a VA compensation examination in July 1996, at which 
time he reported no prostate symptoms, and no residuals from 
gallbladder surgery.  No urinary tract infection was noted.  
Examination of the digestive system and the genitourinary 
systems was negative.  The pertinent diagnoses were no 
prostate symptoms and no residual from gallbladder surgery.  

Received in October 1997 were VA outpatient treatment reports 
dated from July 1996 to July 1997, which reflect clinical 
evaluation and treatment for several disabilities.  The 
records indicate that the veteran was seen in January 1997 
with complaints of increasing urinary frequency nocturia with 
urgency.  The provisional diagnosis was enlarged prostate.  
The veteran was referred to a urology clinic, where he was 
seen in March 1997, at which time he stated that he was 
passing uric acid stones off and on since had been in active 
service.  It was also noted that the veteran appeared to have 
some frequency; no other voiding problems were noted.  No 
history of infections was reported.  Examination of the 
abdomen was normal, with no masses and no areas of 
tenderness.  The prostate was normal.  No pertinent diagnosis 
was reported.  

II.  Legal analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Previously, and during the time the present appeal was 
perfected, caselaw of the U.S. Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam), remanded sub nom. Morton v.Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam).

However, the United States Congress has recently passed, and 
the President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  Under both previous and current law, VA has long 
recognized a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  We have carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation, and to determine whether there is 
additional evidentiary development to be accomplished in this 
case.

We note the extensive development of medical evidence, 
including military records covering the veteran's 31 years of 
service, the veteran's own statements, VA outpatient medical 
records, and the report of his VA medical examination.  
During the adjudication of the veteran's claim, filed shortly 
after he retired from active service, he was apprised of the 
types of evidence needed to establish entitlement to 
benefits, leading to grants of service connection for a 
number of disorders.  By virtue of the statement of the case 
provided by the RO in February 1997, and the supplemental 
statement of the case issued in January 1998, the appellant 
and his then representative were given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant; in fact, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development as to the issues which we are resolving today 
(other issues are being remanded, below).  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).

As noted above, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2099 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. 
§ 3.102 (2000).  

A.  Service connection for residuals of gallbladder surgery

The veteran has contended that service connection should be 
granted for residuals of gallbladder surgery.  The service 
medical records indicate that the veteran had a cystoscopy 
and underwent lithotripsy of stones in the bladder in July 
1983.  However, the service medical records do not indicate 
that this surgery was followed by any identifiable residual 
disability.  In addition, the post-service medical records, 
which include the report of a VA examination, conducted in 
July 1996, similarly identified no residual disability from 
any gallbladder surgery.  Consequently, since the evidence 
does not currently demonstrate the presence of any residuals 
of gallbladder surgery, the veteran's claim must be denied.  
In view of the foregoing, the Board is of the opinion that 
the weight of the evidence is against the claim, and not so 
balanced as to warrant giving the veteran the benefit of the 
doubt.  

We appreciate the contention by the representative, that the 
veteran may have had gallbladder surgery that is somehow not 
documented in the record.  We also acknowledge that the 
veteran is capable of providing evidence of symptomatology, 
as a layperson, although he is not capable of opining on 
matters requiring medical knowledge.  See Robinette v. Brown, 
8 Vet.App. 69, 74 (1995); Heuer v. Brown, 7 Vet.App. 379, 384 
(1995); Espiritu, 2 Vet.App. at 494.  See also Harvey v. 
Brown, 6 Vet.App. 390, 393-94 (1994).  Here, however, the 
record is devoid of any medical evidence that supports his 
claim, either a history of surgery or current disability.  
The evidence now of record fails to show that the veteran 
currently has residuals of gallbladder surgery related to 
service or any incident thereof.  Thus, service connection 
may not be granted.  

B.  Service connection for prostatitis and urinary tract 
infection

The veteran also contends that he developed prostatitis 
during his period of active duty and that it has continued to 
be problematic since service.  Therefore, he feels that 
service connection is in order.  In this regard, the Board 
notes that, although the veteran received treatment for 
prostatitis in 1977, 1978, and 1991, there has been no 
indication of a recurrence of that condition since 1991.  
Significantly, there was no evidence of any prostate problems 
upon the veteran's retirement from service in 1996, and the 
record does not include any post-service clinical evidence 
revealing complaints, treatment, or a diagnosis of any 
prostate problem.  

In summary, the controlling factor in this case is that there 
is no current clinical evidence of prostatitis or any other 
disorder of the prostate; there is only a history of that 
condition.  The veteran does not have any current clinical 
complaints or symptoms related to the prostate.  Since there 
is no medical evidence to show that the veteran has 
prostatitis or a urinary tract infection at present, his 
claim must be denied.  See Rabideau v. Derwinski, 2 Vet.App. 
141 (1992).  The Board is aware that the veteran contends 
that he has prostatitis and a urinary tract infection, and 
that such disorders are related to service, but as a 
layperson he is not qualified to render a medical diagnosis.  
Espiritu, supra.  

In view of the foregoing, the Board is of the opinion that 
the weight of the evidence is against the claim, and not so 
balanced as to warrant giving the veteran the benefit of the 
doubt.  


ORDER

Entitlement to service connection for residuals of 
gallbladder surgery is denied.  

Entitlement to service connection for prostatitis and urinary 
tract infection is denied.  


REMAND

As noted above, under previous law, a person who filed a 
claim for VA benefits was required to submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim was well-grounded.  The Secretary 
of Veterans Affairs was then required to assist such a 
claimant in developing the facts pertaining to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

In the present case, the RO held that the veteran's claims 
for service connection were not well grounded.  A review of 
the service medical records indicates that, in September 
1972, the veteran was seen for complaints of low back pain 
following an automobile accident two weeks before; the 
assessment was low back strain.  He was next seen in November 
1975 for complaints of back pain.  The service medical 
records also show that the veteran was seen in May 1982 for 
complaints of nasal congestion for one week; he noted that he 
always developed sinusitis during the spring.  Examination 
noted sinusitis, and he had nasal drainage; the impression 
was allergy.  When seen in November 1982, the veteran 
complained of neck pain that radiated to the lower back upon 
movement during the past two months.  The assessment was 
cervical strain.  

During a clinic visit in November 1987, the veteran reported 
that he had been coughing for the past two weeks, worse at 
night.  He also complained of a running nose and a squeezing 
headache, especially after coughing.  On examination, the 
nose had red turbinates with open passages.  The assessment 
was upper respiratory infection and questionable sinusitis.  
When next seen in June 1994, the veteran complained of 
headaches, coughing, runny nose, and chills for the past two 
days.  The assessment was sinusitis with fever.  He was again 
seen for complaints of cold symptoms with coughing in 
February 1995; the assessment was upper respiratory 
infection.  In May 1995, the veteran was seen for hay fever 
symptoms; he complained of seasonal allergies, consisting of 
watering of the eyes with itching and sinus congestion.  The 
assessment was seasonal allergy.  In May 1995, the veteran 
was also seen for complaints of back pain; he reported 
problems with chronic back pain following a motor vehicle 
accident since 1991.  The assessment was paraspinous muscle 
spasm/chronic pain, status post motor vehicle accident, 1991.  

On the occasion of the veteran's initial VA examination in 
July 1996, it was noted that he had a history of back strain 
and pain that accompanied right shoulder symptoms.  It was 
reported that he had no low back symptoms.  He reported no 
prostate symptoms, and no residuals from gallbladder surgery.  
The veteran complained of sinusitis off and on, due to 
allergies in the spring and in the fall.  No upper 
respiratory infection was noted.  Examination of the nose and 
sinuses was negative.  The pertinent diagnoses were no lumbar 
stain, and allergic sinusitis.  

Based upon the foregoing, the Board finds that the veteran 
has submitted sufficient evidence tending to show that he 
currently has positive X-ray findings involving the 
thoracolumbar spine, which may be related to the back 
complaints in service.  He has also submitted sufficient 
evidence that the current diagnosis of allergic sinusitis is 
related to the complaints and diagnosis of sinusitis in 
service.  Arguably, therefore, the veteran's claims of 
entitlement to service connection for a low back disorder and 
sinusitis could have been found to be well grounded under 
previous law.  

That question is moot, however, since, as mentioned above, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this statute eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist 
claimants in developing evidence, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, supra.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and for evidentiary 
reasons set out below, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision as to these issues at this time.  
See Bernard v. Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In light of the foregoing clinical findings, we note the law 
is clear that the Board cannot substitute its own 
unsubstantiated opinion for medical evidence in order to 
reach a conclusion as to a current disability and its cause.  
We may consider only independent medical evidence to support 
our findings, and we must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 
10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  VA's duty to assist the veteran also includes 
the procurement to medical opinions where necessary.  See 
Ashley v. Brown, 6 Vet.App. 52 (1993) (obtaining an advisory 
opinion is a viable way for the Board to fulfill its duty to 
assist an appellant).  In light of the conflicting medical 
evidence on file, the veteran's claims of service connection 
for a back disorder and for sinusitis must be remanded for 
further development of medical evidence.  

To ensure that VA has met its duty to assist the veteran in 
developing facts pertinent to the claim, the case is REMANDED 
to the RO for the following development:

1.  The RO should contact the veteran and request 
that he submit the names, addresses, and approximate 
dates of treatment by all health care providers, VA 
and non-VA, who have treated him for any back 
disorder and/or sinusitis since his retirement from 
service.  After the veteran responds and provides 
any necessary authorizations for disclosure of 
records, the RO should attempt to secure copies of 
all pertinent medical records which are not already 
in the claims folder.  

2.  The RO should then schedule the veteran for 
examination of his spine and his sinuses, to 
determine the nature and etiology of any current 
back disorder and/or sinusitis.  The claims folder 
and a copy of this Remand must be made available to 
the examiners prior to the examinations, to permit 
review of pertinent aspects of the veteran's in-
service and post-service medical history.  Indicated 
special studies, to include X-rays, should be 
conducted, at the option of the examiners.  The 
purpose of these examinations will be to determine 
whether objective medical evidence supports a 
finding that the veteran has a spinal disorder 
(other than the cervical spine disorder for which he 
is already service connected), and whether he has 
sinusitis.  If a present back disorder and/or 
sinusitis is diagnosed, the examiner noting that 
diagnosis should provide an opinion, based upon 
discussion of facts substantiated in the record, as 
to whether it is at least as likely as not that any 
such present disability is related to the veteran's 
military service, which extended from September 1964 
to October 1995.  

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all of 
the aforementioned development has been conducted 
and completed in full.  If any development is 
incomplete, including if all requested medical 
records have not been obtained, appropriate 
corrective action should be implemented.  See Bruce 
v. West 11 Vet.App. 405, 410 (1998); Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

4.  After the foregoing actions have been 
accomplished, the RO should review the evidence of 
record, and then readjudicate its determinations 
regarding the veteran's attempts to establish 
service connection for a back disorder and for 
sinusitis.  If the determination remains unfavorable 
to the veteran in any way, both he and his 
representative should be furnished a supplemental 
statement of the case (SSOC) in accordance with 
38 U.S.C.A. § 7105, which includes a summary of 
additional evidence submitted an any additional 
applicable laws and regulations.  The SSOC should 
include detailed reasons and bases for the decision 
reached.  Thereafter, the veteran and representative 
should then be afforded the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  By this 
REMAND the Board intimates no opinion either legal or factual 
as to the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



